Citation Nr: 1703808	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 12-11 292A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from May 1972 to November 1972.

These matters come before the Board of Appellants' Appeals (Board) on appeal from July 2009 and December 2010 rating decisions of the Department of Appellants Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Appellant's claim of entitlement to service connection for GERD has been re-characterized as a claim of service connection for a gastrointestinal disorder, to include GERD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

In April 2015, the Appellant testified at a video-conference hearing before a Appellants Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Appellant toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In August 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Appellant's Virtual VA and Appellants Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Appellant's current gastrointestinal disorder, to include GERD, was not incurred in-service and it is not otherwise related to service.

2. The Appellant's current hepatitis C was not incurred in-service and it is not otherwise related to service.

3. The Appellant's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a gastrointestinal disorder, to include GERD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Appellant's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Appellant's service treatment records, and VA and private medical records. The Appellant has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The Appellant was not afforded a VA examination because it is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, and there is insufficient medical evidence of record to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79. The claims do not meet the requirements for obtaining a VA medical opinion. The weight of the evidence demonstrates that no symptoms or diagnoses for gastrointestinal disorders or hepatitis C were present in service and indicates that these symptoms were not present until many years after service. 

While the Appellant is presumed to have been exposed to contaminated water during his period of service at Camp Lejeune, North Carolina; gastrointestinal disorders and hepatitis C are not included in the list of diseases for which the presumption of service connection applies. Furthermore, the Appellant does not offer credible lay evidence or probative medical evidence which relates the claimed disabilities to service. Accordingly, a VA examination is not required and the VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

The Appellant contends that his current gastrointestinal disorder and hepatitis C were caused by his military service, to include being exposed to contaminated water at Camp Lejeune.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A Appellant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Camp Lejeune

The record shows that the Appellant was stationed at Camp Lejeune in 1972. VA has recognized, with regards to Appellants, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days, either consecutive or non-consecutive, between August 1, 1953 and December 31, 1987 potential exposure to contaminants present in the base water supply prior to 1988. Appellants Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); Honoring America's Appellants and Caring for Camp Lejeune Families Act of 2012, § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A (b)(2)(B) (hereinafter "Camp Lejeune Act")). Under this law, certain diseases shall be presumed to be the result of exposure to Camp Lejeune base water and may be service-connected provided additional requirements are satisfied. 

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. Those water systems served housing, administrative, and recreational facilities, and the base hospital. The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.

Recent studies have been conducted involving the National Academy of Sciences' National Research Council (NRC) and the ATSDR. Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association. These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination. The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune." The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic. For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen." Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens." Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune. However, the ATSDR indicated that its planned 

studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

Despite these findings by the NRC and the ATSDR, to date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any Appellant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

VA is amending its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987. This final rule establishes presumptive service connection for Appellants, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases; adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. While this final rule has not taken effect, the Appellant's claim is not affected because gastrointestinal disorders (including GERD) and hepatitis C are not part of this amended regulation as diseases which establish presumptive service connection for eligible service personnel. 

Apart from the changes noted above, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants 

in the water at Camp Lejeune, however that does not mean that service connection can automatically be established for a Camp Lejeune Appellant claiming one of these diseases. Competent medical opinion must determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may also come from a private physician or other competent private medical authority.

Gastrointestinal disorder, to include GERD

The Appellant contends that his gastrointestinal disorder was caused by drinking contaminated water while stationed at Camp Lejeune.

The Appellant has a gastrointestinal disorder disability. A June 1996 private medical record reflects that the Appellant was hospitalized for gastrointestinal bleeding and epigastric tenderness. The physician assessed a gastric ulcer. In a March 1999 private medical record, the Appellant complained of stomach problems and the physician's assessment was gastritis. A May 1999 private medical record indicates that the Appellant had a follow up visit for abdominal symptoms and mild epigastric tenderness. He was diagnosed with GERD. 

Private medical records from February, July, and December 2000 reflect that the Appellant complained of pain in the mid stomach, expectorated blood on two occasions, and experienced epigastric pain and tenderness. The physician's assessment was gastritis. A March 2009 letter from a VA physician indicates that the Appellant had been followed in their practice since 1999 and had a number of medical problems including a remote history of peptic ulcer disease. During the April 2015 Board hearing, the Appellant testified that he was being treated at a VA medical center for GERD. Accordingly, the first element of service connection is met.


The Appellant's Report of Separation from the Armed Forces (form DD-214) reflects that he was stationed in Camp Lejeune in 1972 and that he spent at least 30 days stationed at Camp Lejeune between February 4, 1957 and December 31, 1987. Therefore, the Appellant's exposure to contaminated water is presumed, and the second element of service connection has been met. 

The Appellant has met the first two elements of service connection. That fact notwithstanding, however, the Board finds that service connection for a gastrointestinal disorder, to include GERD, is not warranted because there is no medical evidence of record to establish the required nexus between the disability and the Appellant's military service, including his presumed exposure to the chemical contaminants in the water at Camp Lejeune. 

Gastrointestinal disorders are not included in the diseases that are presumed to be the result of exposure to Camp Lejeune base water and thus sufficient medical evidence that the disease is related to such exposure is required to establish the nexus. During the April 2015 Board hearing, the Appellant testified that no medical doctor, either VA or private, has opined that his gastrointestinal disorder was developed during or related to his military service. 

During the same April 2015 Board hearing, the Appellant alleged that he never had gastrointestinal problems until he joined the Marine Corps and was stationed at Camp Lejeune. In a July 2013 statement, the Appellant stated that his ulcers started in service at Camp Lejeune. However, the Appellant's service treatment records do not show that he reported or sought treatment for symptoms suggestive of, or was diagnosed with any gastrointestinal disorder in service. During an April 2009 Board hearing for separate issues not on appeal, the Appellant testified that he went to sick bay often for his back and ankle issue, showing that the Appellant was not opposed to receiving medical treatment at sick bay. 

In a September 1999 VA medical treatment record, the Appellant reported having stomach problems during boot camp. However, the only service treatment record that reflects stomach problems during boot camp is a November 1972 record that 

indicates that the Appellant was treated for right lower quadrant abdominal pain. The physician attributed this pain to acute appendicitis, which is distinct from the gastroesophageal condition. In addition, the Appellant's November 1972 service separation examination report revealed a normal clinical evaluation of the abdomen and viscera. According to a February 1976 private medical record, the Appellant was admitted to the hospital for pain in the right lower quadrant abdominal. The doctor assessed acute appendicitis and the Appellant underwent an appendectomy. Furthermore, the Appellant did not report any symptoms of gastrointestinal issues until June 1996 when he was diagnosed with a gastric ulcer, as discussed earlier. 

In the April 2009, August 2012, July 2014 statements, the Appellant contended that his stomach problems were associated with drinking the contaminated water at Camp Lejeune. 

The claim will be denied. The Appellant has attempted to establish a nexus through his own lay assertions that his gastrointestinal disorder is related to his in-service exposure to chemical contaminants in the water at Camp Lejeune; however, the Appellant is not competent to offer opinions as to the etiology of his gastrointestinal disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Gastrointestinal disorders require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Appellant is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The record does not include an opinion as to the etiology of the Appellant's gastrointestinal disorders from a medical professional. The Board has considered objective medical evidence which showed that he did not have any gastrointestinal disorders until years after service. 

In an April 2009 letter to the President of the United States, the Appellant asserted that he was released from the Marine Corp for his stomach and back issues and granted a 30 percent disability rating, which he did not receive until 2000. A December 1999 rating decision reflects that the Appellant had a combined 40 percent non service-connected rating for pension purposes only. 

However, the Appellant's pension award is not contingent on whether disorders are service connected, but whether he has "war-time service," his income level and whether he is disabled - the latter from any source. The pension award does not have any bearing on the decision of whether a disability is service-connected. 
Absent competent, credible and probative evidence of a nexus, the Board finds that the Appellant's current gastrointestinal disorder, to include GERD, was not incurred in-service and is not otherwise related to active service to include the presumed exposure of contaminated water at Camp Lejeune.

As the preponderance of the evidence is against the claim of service connection for a gastrointestinal disorder, to include GERD, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hepatitis C

The Appellant contends that his hepatitis C is caused by drinking contaminated water at Camp Lejeune. 

The Appellant has a hepatitis C disability. A June 1996 private medical record reflects that the Appellant was hospitalized for gastrointestinal bleed and the physician's assessment included hepatitis C. In December 1998, the Appellant tested positive for hepatitis C antibodies. Private medical physicians indicated findings of hepatitis C and recommended liver biopsies in March 1999 and June 1999 private medical records. A March 2009 letter from a VA physician indicates that the Appellant was a patient in the VA Healthcare System who had been followed in their practice since 1999 and had a history of medical problems including hepatitis C. In a June 2013 statement, the Appellant stated he that was being evaluated at a VA hospital for hepatitis C and that he was diagnosed with hepatitis C after he left Camp Lejeune. Furthermore, during the April 2015 Board hearing, the Appellant testified that he was being treated by a private medical physician for hepatitis C. Therefore, the first prong of service connection is met.


As mentioned previously, the Appellant's form DD-214 reflects that he has spent at least 30 days stationed at Camp Lejeune between February 4, 1957 and December 31, 1987. The Appellant's exposure to contaminated water while stationed at Camp Lejeune is presumed. Accordingly, the second element of service connection has been met. 

While the Appellant has met the first two prongs of service connection, the Board finds that service connection for hepatitis C is not warranted because the evidence of record is insufficient to indicate a link, or nexus, between the Appellant's military service, including exposure to the contaminated water at Camp Lejeune, and his hepatitis C. 

During the April 2015 Board hearing, the Appellant testified that his doctor told him that he could have contracted hepatitis C during military service. The Appellant contended that after leaving Camp Lejeune, he had stomach problems, yellow eyes, and yellow skin. He testified that he did not know what this meant during the time but now believed this was the onset of his hepatitis C. The Appellant's service treatment records do not reflect treatment, complaints, symptoms, or diagnosis related to hepatitis C. In a June 1996 private medical record, the physician noted his assessment of hepatitis C. The first instance of hepatitis C being mentioned coming almost 24 years after service weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

VA has recognized risk factors for hepatitis C to include; intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Appellants Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.



A VA Fast Letter issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004) identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e. intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). 

In a February 1984 private medical record, the physician indicated that the Appellant had a history of drinking since age 10 or 11, that he sometimes drank until he blacked out since his teen years, and that he drank daily in high school prior to entering the Marine Corps. In a December 1987 VA medical record, the Appellant stated that he was a daily drinker and did not think he had a problem with alcohol until his service. In a November 2004 VA medical record, the physician noted that the Appellant binge drank, specifically up to a pint of cognac and a six pack of beer on the weekends. The physician strongly encouraged the Appellant to stop binge drinking.

In a June 2008 VA medical record, the physician noted that the Appellant had a history of cocaine use and last used cocaine in 1981, that he used marijuana, and he did not use intravenous drugs. The physician also noted that the Appellant was not interested in quitting polysubstance abuse. A March 2009 letter from a VA physician indicates the Appellant had a remote history of alcohol and drug abuse. 

An October 2003 VA medical record reflects that the Appellant fathered 14 children with six different women. In an April 2009 Board hearing, the Appellant testified that he was incarcerated from 1992 to 1996 in Connecticut. 

The Appellant was diagnosed with hepatitis C subsequent to the self-reported alcoholism, cocaine use, and high-risk sexual activity; which are all recognized risk factors for the transmission of hepatitis C. See VBA Fast Letter 211B (98-110), VBA Fast Letter 04-13, June 29, 2004. Further, while the Appellant testified in the April 2015 Board hearing that his private doctor told him that he could have 

contracted hepatitis C during military service, there is no medical evidence to support this assertion. See generally Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). 

The Board has considered the Appellant's statement from the April 2015 Board hearing, that he had stomach pain, and had yellow eyes and skin while at Camp Lejeune. The Appellant is competent to report observable symptoms. See Layno, 6 Vet. App. 465, 469. However, whether the Appellant's hepatitis C is etiologically related to service, to include exposure to contaminated water at Camp Lejeune, is a medically complex determination that cannot be based on lay observation alone and must be made by a medical professional with appropriate expertise. See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309. The Appellant's statements are not based on medical training and/or experience, his assertion that his hepatitis C was caused by drinking contaminated water at Camp Lejeune and thus related to service does not constitute competent evidence. 

As the preponderance of the evidence is against the claim of service connection for a hepatitis C disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

The Appellant contends that he is entitled to a TDIU due to his service-connected disabilities. Specifically, in the October 2010 application for increased compensation based on unemployability, he asserted that his back, right ankle and foot, and stomach ulcers prevent him from securing or following substantially gainful employment.
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected 

disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Appellant's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 

(1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Appellant receives compensation for a residual scar over the right lip disability at 10 percent disabling, and a painful scar of right lip disability at 10 percent disabling. The combined rating for these disabilities is 20 percent. The Appellant's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other Veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Appellant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16 (b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Appellant currently only has service-connected disabilities of the right lip scar and residuals of the right lip scar. In the Appellant's October 2010 application for increased compensation based on unemployability he claimed his back, right ankle and foot, and stomach ulcers as the service-connected disabilities that prevent him from securing or following substantially gainful employment. However, for TDIU purposes, the Appellant had to be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. 

In a March 2003 VA examination report, the Appellant reported that his lip was numb; that he had problems eating and talking; that he "drooled;" his lip jumped uncontrollably, and that the scar looked terrible when he shaved. However, the examiner indicated that the scar was not deep, the skin around the scar was flexible without wrinkling or atrophy of the surrounding skin, that there was no visible disfigurement, and that no saliva was leaking out of the Appellant's mouth. In the November 2007 VA examination report, the examiner reported that the right lip scar caused no limitation of motion or other limitation of function. In the March 2010 and September 2011 VA examination reports, the examiners opined that the Appellant's right lip scar does not impact his ability to work. 

The Appellant stated that in his October 2010 application that his disabilities affected his employment and was too disabled to work beginning in 1991. In a March 2009 letter from a VA physician, the physician indicated that according to his records, the Appellant had been unable to work since a car accident in 1991. This indicates that the Appellant's unemployability is not due to his service-connected disabilities but instead due to his 1991 motor vehicle accident. Accordingly, the Board finds that the evidence does not demonstrate the Appellant's service-connected disabilities alone warrant a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.

The preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a gastrointestinal disorder, to include GERD, is denied.

Service connection for hepatitis C is denied.

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Appellants' Appeals



Department of Appellants Affairs


